DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the remarks filed 12/24/2020.  Claims 1-20 are pending.  Of such, claims 1 (a method), 8 (a machine), and 15 (a non-transitory CRM) are independent.  Claims 1, 5, 8, 15, and 19 are amended.

Response to Arguments
Applicant’s arguments, see page 10, filed 12/24/2020, with respect to the 112(d) rejection of claims 5, 12, and 19 have been fully considered and are persuasive.  The 112(d) rejection of claims 5, 12, and 19 has been withdrawn. 
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
On page 14 of the remarks, Applicant asserts that “Kasper and Shah fail to disclose or suggest at least that the connection establishment request comprises at least one information element indicating whether or not the station has capability of using biometric data in an authentication procedure.”  This argument is not persuasive.
Shah discloses the inclusion of an information element that describes the authentication capability of a station: “The UE 102 may include an indication of its authentication capability 206. At 208, the IdP 106 obtains or discovers the authentication capability 206 of the UE 102.” Shah ¶ 56.

Applicant further asserts (page 14, ¶ 2) that “in Kasper, the request to access the network is separate from a determination of whether the device can supply biometric identification. This argument is not persuasive as it does not appear supported by the description of Kasper, See Kasper figure 2.

As to Applicant’s remarks on page 15, directed to an AAA server in a core network, this is unclaimed subject matter and the remarks are moot.
Similarly, Applicant’s remarks on page 16 regarding “voice” or “telephony” services are not reflected in the claims and are moot.

On page 16 Applicant argues against the combination of Kasper and Shah by stating that the references are “based on … different technical problems”.  This argument is not persuasive.  Kasper and Shah are commonly directed to the field of endeavor of network based authentication.  That Kasper and Shah disclose different aspects of authentication does not factor against the combinability of the references.

Applicant’s further arguments are dependent on those addressed and are not persuasive for the reasons discussed above.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,648. Although the claims at issue are not identical, they are not patentably distinct from each other because the presented claims are an obvious variant of the claims patented in U.S. 10,785,648.
Presently presented claim 1
Patented claim 1 of ‘648
A method comprising: generating, by a station, 
A method comprising: receiving, by a network node of a wireless access network, a connection establishment request
a connection establishment request comprising at least one information element indicating whether or not the station has capability of using biometric 


wherein the at least one information element indicates a network resource storing the biometric data of a user of the station, the biometric data stored beforehand in the network resource and being for comparison with reference biometric data of the user in the authentication procedure
transmitting, by the station, the connection establishment request to a network node of the wireless access network; 
receiving, by a network node of a wireless access network a connection establishment request for connection establishment for a station
performing, by the station as a response to indicating the capability of using biometric data in the authentication procedure, the authentication procedure based on the biometric data;
as a response to the information element indicating that the station has the capability of using biometric data in the authentication procedure, performing [biometric authentication];
or performing, by the station as a response to indicating that the station 



Presently presented claim 1 differs from claim 1 of ‘648 in that presently presented claim 1 is generating the “connection establishment request” at the station rather than receiving the “connection establishment request” from the station.  However, the claimed generation of the connection establishment request by the station is an obvious variant of receiving a connection establishment request from said station.  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of ‘648 to generate the connection establishment request received from the station at the station.  It would have been an obvious variant to modify claim 1 of ‘648 to generate the connection establishment request at the station because the station must be in possession of the request in order to send it and there is no other logical entity to generate such a request. 
Claims 8 and 15 are of similar scope and rejected for the reasons set forth above with respect to claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07), in view of Shah et al., US 2016/0087957 (published 2016-03).

	As to claims 1, 8, and 15, Kasper discloses a method/machine/CRM comprising: 
	(with respect to the processor/memory of claim 8 and the CRM of claim 15, see Kasper ¶ 35 discussing a computer readable media with instructions executable by a processing device.)
generating, by a station, a connection establishment request (“At step 200, a device establishes an association with, for example, a wireless network through an access point and requests access to the network at step 202.” Kasper ¶ 27) indicating whether or not the station has capability of using biometric data (“if it is determined that the device has limited or no biometric authentication capability.” Kasper ¶ 31) in an authentication procedure in a wireless access network (“network authentication process …. Wireless LAN” Kasper ¶ 12), a network resource storing the biometric data of a user of the station (“To obtain one of the restricted addresses, a user must be biometrically matched to records maintained by an authentication system that may include a match  previously recorded authenticated credentials associated with system users.” Kasper ¶ 30)
transmitting, by the station, the connection establishment request to a network node of the wireless access network;  (“At step 200, a device establishes an association with, for example, a wireless network through an access point and requests access to the network at step 202.” Kasper ¶ 27)
performing, by the station as a response to indicating the capability of using biometric data in the authentication procedure, (“If the device can supply biometric identification, then at step 302 the user may be challenged to provide biometric identification.” Kasper ¶ 29) the authentication procedure based on the biometric data; or (“the challenge is constructed as an HTML web page can be created to control and/or monitor gathering of identifying credentials or other information at step 304. At step 306, certain characteristics of the captured biometric data may be extracted and stored as representative of the user.” Kasper ¶ 29)
performing, by the station as a response to indicating that the station does not have the capability of using biometric data in the authentication procedure, a non-biometric-data-based authentication procedure. (“if it is determined at step 300 that the device has limited or no biometric authentication capability then, at step 301, a web page may be generated to obtain more conventional credentials. For example, the user 

Kasper does not disclose: 
comprising at least one information element
wherein the at least one information element indicates

Shah discloses:
comprising at least one information element (“The UE 102 may include an indication of its authentication capability 206. At 208, the IdP 106 obtains or discovers the authentication capability 206 of the UE 102.” Shah ¶ 56. “the master IdP 106 may discover the authentication capabilities of the UE 102 and the 107. For example, the SP 104 may delegate discovery of the authentication capabilities to the IdP 106. Thus, based on the discovered authentication capabilities, the IdP 106 may select and specify one or more authentication factors that should be carried out to achieve the required level of assurance.” Shah ¶ 50)
wherein the at least one information element indicates (“Based on the user ID, at 716, the SP 104 performs a discovery and associates with the master IdP 106 that is associated with the user ID…. the SP 104 communicates its assurance level requirement to the MFAS/master IdP 106 via the browser 704, using an HTTP redirect mechansim at 720.” Shah ¶ 153. The IdP selected in the redirect being an indication of 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper with Shah by providing explicit authentication capability and Identity Provider (biometric database) discovery, as shown in Shah.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kasper with Shah in order to provide the authentication capability determination required in Kasper ¶ 31 and to allow for a plurality of authentication providers (e.g. the match server of Kasper ¶ 26 and the IdP of Shah ¶ 153) in order to utilize multiple authentication factors (Shah ¶ 43), increasing security (Shah ¶ 3)

As to claims 4, 11, and 18, Kasper in view of Shah discloses the method/machine/CRM of claims 1, 11, and 15 and further discloses: (Per applicant’s ¶ 57, determining enablement is the receipt of the capability of performing the biometric.)
discerning that the capability of using biometric data in the authentication procedure has been enabled. (“if it is determined that the device has limited or no biometric authentication capability.” Kasper ¶ 31. “The UE 102 may include an indication of its authentication capability 206. At 208, the IdP 106 obtains or discovers the authentication capability 206 of the UE 102.” Shah ¶ 56.)


further comprising: 
checking a memory of the station whether or not the biometric data has been recorded; and 
wherein generating the connection establishment request further comprises: 
generating the connection establishment request if the memory stores information that the recording of the biometric data has been made.

Shah further discloses:
checking a memory of the station whether or not the biometric data (“the MFAP 110 checks the password and based on the policies, it determines that a Local Biometric authentication should occur.” Shah ¶ 170) has been recorded; and (“At 1254, the Browser plugin 704 determines that the request is made to the RP 1204 that belongs within the same CoT as the first RP 1202. Further, the browser 704 determines that the PID already exists for that user 107.” Shah ¶ 172)
wherein generating the connection establishment request further comprises: 
generating the connection establishment request (a subsequent authentication: “the Handle/Challenge and the AL requirements are sent to the MFAP 110. At 1270, the MFAP 110 determines whether any local authentications/factors have to be carried out based on the policies and freshness of the authentications that have been requested.” Shah ¶ 173. Where authentications may be done locally or via network depending on policies: Shah ¶¶ 145 and 172) if the memory (“at a second time that is later than the 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Kasper in view of Shah with Shah by incorporating the circle of trust embodiments so that registration with one relying party can carry some authentication level to another relying party; where the second relying party would determine whatever further authentications may be required (Shah ¶ 172-173).  It would have been obvious to a person of ordinary skill in the art to further combine Kasper in view of Shah with Shah in order to provide ‘single sign on’ functionality, thereby reducing the amount of authentications required of the user and allowing trusted parties to use a common user identifier in their workflows.


As to claims 7, 14, Kasper in view of Shah discloses the method/machine of claim 1 and further discloses:
wherein performing the non-biometric-data- based authentication procedure further comprises: utilizing at least one of: identity information stored in the station, a combination of a user name and a password (“username and/or password” Kasper ¶ 21. Also Kasper ¶ 24), or a secret password input from the station. (“if it is determined at step 300 that the device has limited or no biometric authentication capability then, at .

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07), in view of Shah et al., US 2016/0087957 (published 2016-03) and Sun et al., US 2017/0070881 (filed 2016-02).
	As to claims 2, 9, and 16, Kasper in view of Shah discloses the method/machine/CRM of claims 1, 8, and 15 and further discloses: 
	Wherein the at least one information element indicating whether or not the station has capability of using biometric data in the authentication procedure (“The UE 102 may include an indication of its authentication capability 206. At 208, the IdP 106 obtains or discovers the authentication capability 206 of the UE 102.” Shah ¶ 56. “the master IdP 106 may discover the authentication capabilities of the UE 102 and the 107. For example, the SP 104 may delegate discovery of the authentication capabilities to the IdP 106. Thus, based on the discovered authentication capabilities, the IdP 106 may select and specify one or more authentication factors that should be carried out to achieve the required level of assurance.” Shah ¶ 50. “if it is determined that the device has limited or no biometric authentication capability.” Kasper ¶ 31)

	Kasper in view of Shah does not disclose:


Sun discloses: is a one-bit indicator. (“a wireless communication device is configured to set an indicator bit (flag) in an appropriate frame transmitted between devices, such as a management frame and more particularly a Robust Security Network (RSN) capability field within a management frame.... The indicator bit, when set, may be used to initiate usage of an authentication procedure as described herein, in particular including authentication using the described authentication information elements.” (Sun ¶ 37)
	
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Kasper in view of Shah with Sun by providing the biometric capability indication in the form of a flag bit in an existing protocol (e.g. Sun ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the capability indication in the form of a flag bit in an existing protocol in order to allow for enhanced authentication mechanisms while retaining backward compatibility with legacy standards; thereby allowing unenhanced terminals to continue to connect to the system while providing expanded functionality to newer terminals in a seamless manner. (e.g. Sun ¶ 8).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07), in view of Shah et al., US 2016/0087957 (published 2016-03) and Kohli et al., US 2017/0243225 (filed 2016-02).

As to claims 3, 10, and 17, Kasper in view of Shah discloses the method/machine/CRM of claims 1, 10, and 15 but does not disclose:
receiving an update with information that the biometric data of the user has been recorded and is available for use in the authentication procedure.

Kohli discloses:
receiving an update with information that the biometric data of the user has been recorded (“the biometric authentication service system computer transmits a biometric authentication service enrollment success message to the user device so that the user is notified that his or her user device (for example, a mobile telephone) has been successfully enrolled in the biometric authentication service.” Kohli ¶ 31) and is available for use in the authentication procedure. (“users or consumers or cardholders may be required to enroll or register with the biometric authentication service system computer before being permitted to participate in the user biometric authentication service in accordance with methods described herein.” Kohli ¶ 29)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper in view of Shah with Kohli by including a requirement to enroll in the system and providing a confirmation of enrollment success. It would have been obvious to a person of ordinary skill in the art before the effective 


Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al., US 2009/0183247 (published 2009-07), in view of Shah et al., US 2016/0087957 (published 2016-03) and Mistry et al., US 2017/0094509 (filed 2015-09).
As to claims 6, 13, and 20, Kasper in view of Shah discloses the method/machine/CRM of claims 1, 8, and 15 and further discloses:
where the biometric data is stored. (“At step 310, the authentication server attempts to match the identifying information with previously recorded authenticated credentials associated with system users.” Kasper ¶ 30. “Based on the user ID, at 716, the SP 104 performs a discovery and associates with the master IdP 106 that is associated with the user ID…. the SP 104 communicates its assurance level requirement to the MFAS/master IdP 106 via the browser 704, using an HTTP redirect mechansim at 720.” Shah ¶ 153. The IdP selected in the redirect being an indication of where the biometric is stored for authentication.  See also the authentication agent and server determination in Shah ¶¶ 152, 154) 

Kasper in view of Shah does not disclose: wherein performing the authentication procedure based on the biometric data further comprises: transmitting a registration 

Mistry discloses:
wherein performing the authentication procedure based on the biometric data further comprises: transmitting a registration message comprising the at least one information element (“the enrollment application 712 may address the enrollment request message using the network address to the enterprise mobile device management server 724 provided by the user.” Mistry ¶ 124. Enrollment is registration), wherein the registration message comprises at least one resource locator as the at least one information element specifying the network resource. (“the network address of the enterprise mobile device management server 724 may comprise a Uniform Record Locator (URL) address. In other embodiments, the network address of the enterprise mobile device management server 724 may comprise an Internet Protocol (IP) address.” Mistry ¶ 122)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kasper in view of Shah with Mistry by incorporating a registration step, termed enrollment, for the biometric authentication factor of the user and allowed the user to input the address of the authentication system therefore.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kasper in view of Shah with Mistry in order to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Hong et al., US 10,855,658, discloses the use of a capability bit in a WLAN network to indicate support for additional features.
McCANN et al., US 2020/0329421, discloses using the extended capabilities element of 802.11 (WiFi) to allow devices to advertise support of a service transaction protocol prior to performing network authentication.
Roller et al., US 2020/0401846, discloses using a gallery of images to determine potential matches of a biometric in a biometric authentication system.
Tussy, US 10,803,160, discloses a biometric sample escrow system that centrally locates biometric test samples.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/           Examiner, Art Unit 2492